Citation Nr: 1037882	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the lumbar 
spine at L5-S1, prior to April 4, 2008.

2.  Entitlement to a rating in excess 20 percent for the service-
connected degenerative joint disease of the lumbar spine at L5-
S1, as of April 4, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for degenerative 
joint disease of the lumbar spine at L5-S1 with an initial 10 
percent rating assigned from April 28, 2004, and granted service 
connection for residuals of a left knee sprain with an initial 
rating of 10 percent assigned from April 28, 2004.  A June 2008 
rating decision granted an increased, 20 percent, rating for the 
low back disability, effective April 4, 2008.

In November 2008, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  The Board remanded the claim in 
February 2009 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to an increased rating for service-
connected degenerative joint disease of the lumbar spine before 
and after April 4, 2008, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left 
knee disability is manifested by, at most, noncompensable loss of 
motion; painful motion and degenerative joint disease.  No 
instability has been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5020, 52-6363 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify various disabilities.  38 C.F.R. Part 4.  
In determining the current level of impairment, the disability 
must be considered in the context of the whole recorded history, 
including service medical records.  See generally 38 C.F.R. §§ 
4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran contends that his service-connected left knee 
disability should be rated more than 10 percent disabling, as the 
symptoms and manifestations have increased in severity.  The 
Veteran's statements regarding the severity of his service-
connected disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Staged ratings are for consideration in both initial ratings 
claims and increased-rating claims in which distinct time periods 
with different ratable symptoms can be identified.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  
Assigning multiple ratings for the veteran's bilateral disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral 
instability and degenerative arthritis of the knee may be rated 
separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-
97 (1997).  See also Esteban, 6 Vet. App. at 261 (1994) (separate 
disabilities arising from a single disease entity are to be rated 
separately); but see 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  
Consideration must be given to whether separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same knee 
joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The Veteran has never been diagnosed with ankylosis of the either 
knee, dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  Therefore, Diagnostic Codes 5256, 5258, and 5262 are 
not for application.  Nor has there been any diagnosis of removal 
of semilunar cartilage or genu recurvatum and Diagnostic Codes 
5259 and 5263 are not for application.

The Veteran's left knee disability is evaluated under Diagnostic 
Code 5020.  Under that code, synovitis, the rater is instructed 
to rate on limitation of motion of the affected parts as 
arthritis is rated.  38 C.F.R. § 4.71a.  The Veteran has also 
been diagnosed with degenerative joint disease of the left knee.  
Knee arthritis is also rated based on limitation of motion.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, as in 
this case, an evaluation of 10 percent is assignable for each 
major joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides compensable ratings for limitation 
of flexion of the leg when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), and 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for 
limitation of extension of the leg are assigned when extension is 
limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for 
disability of the same joint, if none of the symptomatology on 
which each rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04, 69 Fed.  Reg. 59,990 (2005).

None of the medical evidence shows that any knee flexion or 
extension is limited to the extent necessary to meet the criteria 
for separate compensable ratings.  To assign two separate 
compensable ratings solely based on painful motion under 
Diagnostic Codes 5260 and 5261 would be in violation of the rule 
of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9- 04, supra.  
Thus, the currently assigned 10 percent rating is proper.  See 
Diagnostic Code 5003, supra.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left knee disability based on 
functional impairment and pain.  In fact, the February 2005 RO 
decision assigned a 10 percent rating based on painful motion 
even though the Veteran's left knee range of motion was normal on 
September 2004 fee basis examination.  There is no objective 
evidence that pain on use of the left knee results in limitation 
of motion to a degree which would support an even higher rating.

The Veteran testified that his left knee locks up between three 
and five times per week, resulting in an inability to walk until 
it "unsnaps" or until he can bend it.  The a C&P examination of 
the knee was conducted in April 2008.  The report is confusing 
and inconsistent.  The fee basis examiner in April 2008 indicated 
that the Veteran's left knee disability had progressed to a 
meniscal tear, based on the fact that the Veteran had a history 
of "true" locking of the left knee.  In the same report, however, 
the examiner also noted that on examination of the left knee, 
there was no edema, effusion, weakness, redness, heat, or 
subluxation.  Additionally, the examiner reported no locking 
pain, genu recurvatum or crepitus.  According to the examiner, 
the medial and lateral meniscus test of the left knee was within 
normal limits, yet the diagnosis was status post left knee sprain 
associated with degenerative joint disease at L5-S1 that has 
progressed to torn meniscus of the left knee, based on an 
objectively abnormal examination.  

The Board remanded the claim to resolve this issue.  The examiner 
who conducted the November 2009 VA examination stated that the 
Veteran did not have laxity of the ligaments of the left knee.  

There is no competent medical evidence of record indicating that 
the Veteran's left knee has subluxation or lateral instability.  
Therefore, a separate rating is not warranted under Diagnostic 
Code 5257.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to this service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 

ORDER

A disability rating in excess of 10 percent for the left knee 
disability is denied.

REMAND

There is evidence to suggest that the effect of the Veteran's 
service-connected low back disability and symptomatology related 
thereto is sufficient to warrant referral for extra-schedular 
consideration per 38 C.F.R. § 3.321(b)(1).  For example, the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits solely due to his low back disability.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).

Before a finding may be made that entitlement to submission of 
the Veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment, or an inability to secure or follow 
a substantially gainful occupation by reason of service-connected 
disability.

In various contentions of the Veteran, he has claimed that he is 
unable to work due to his service-connected disability.  
Therefore, entitlement to TDIU under 38 C.F.R. § 4.16 must also 
be considered.  

The Veteran should be afforded a VA examination to assess whether 
his service-connected low back disability constitutes marked 
interference with employment, or affects his ability to secure or 
follow a substantially gainful occupation.  

The RO should then refer the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and also for 
consideration of a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the current severity 
of his service-connected low back disability.  
The claims folder must be made available to 
the examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record and 
an examination of the veteran:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during range 
of motion testing should be noted, and the 
examiner should accurately measure and report 
where any recorded pain begins and ends when 
measuring range of motion (with and without 
repetition).  He/she should also note whether 
there is any objective evidence of weakness, 
excess fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner should 
specifically comment on whether the Veteran's 
range of motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any abnormality of the 
spine, including evidence of ankylosis.

(b) The examiner should indicate whether the 
Veteran's service connected low back 
disability is consistent with intervertebral 
disc syndrome and, if so, comment on the 
frequency and duration of any incapacitating 
episodes.  An incapacitating episode is 
defined as period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires physician-prescribed bed rest and 
treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's low back disability, 
including any associated neurological 
impairment or bladder, bowel, or sexual 
dysfunction.  The examiner should 
specifically comment on the nature and 
severity of any associated radiculopathy.  

(d) The examiner should offer an opinion as 
to whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's service-connected low back 
disability causes marked interference with 
his employment beyond that anticipated by a 
schedular evaluation of 20 percent or, in the 
alternative, renders him unable to follow a 
substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes marked 
interference with employment or an inability 
to follow a substantially gainful employment.  

2.  Refer the Veteran's claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).

3.  Then readjudicate the claim to include 
consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and TDIU under 
38 C.F.R. § 4.16.  The Veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


